 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD RUSSELL,                                    No. 2:17-CV-2487-MCE-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    DEAN BORDERS,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion

19   (Doc. 15) for a 60-day extension of time to file an opposition to respondent’s motion to dismiss.

20   Good cause appearing therefore, petitioner’s motion is granted in part. Petitioner may file an

21   opposition within 30 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: January 18, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
